Title: C. W. F. Dumas to John Adams: A Translation, 15 December 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 15 December 1781
Sir

Since the assembly of Holland will adjourn in a week, I am taking my domestic precautions in order to spend the rest of this month, and part of the next, with you in Amsterdam. If it is agreeable to you, perhaps we could leave from here on Saturday the 22nd or Sunday the 23rd. Meantime, I believe that it would be good for you, sir, to spend next week here. In addition to it being a chance to take some fresh air that might be beneficial to your health, it would also give me the opportunity to introduce you personally to two countrymen. Then you can judge for yourself, through their discourse, just what steps they propose to make to obtain, at last, a categorical response. If you can stay here until Saturday or Sunday, we will be together in Amsterdam. But you must come here next Monday or Tuesday, so that I can arrange the meeting with these gentlemen at my house. They are not sure ahead of time which day will be suitable for them.
Perhaps you would be so kind, sir, also at this time, to pay a visit to the French ambassador for a meeting. I have not seen him for a week and I do not know if he is going to Paris or not.
I have enclosed something amusing which I am sure will please Mr. Cerisier. I only ask that you do not give it to him, but rather allow him make a copy of it, if he so chooses.

I am with the most sincere respect, sir, your very humble and very obedient servant
Dumas

